             Case 1:17-cv-00747-LM Document 212 Filed 03/10/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE


            D’Pergo Custom Guitars, Inc.

                                   Plaintiff,
                                                       Civil Action No. 1:17-CV-000747-LM
                              v.

            Sweetwater Sound, Inc.,

                                   Defendant.



                   ASSENTED-TO MOTION TO SCHEDULE TRIAL DATE

        Plaintiff D’Pergo Custom Guitars, Inc. (“D’Pergo”), with the assent of Defendant
Sweetwater Sound, Inc. (“Sweetwater”), (collectively the “Parties”), hereby moves the Court to
schedule trial for this matter during the Court’s September 2021 trial period (i.e., the two-week
period beginning September 21, 2021).
        D’Pergo respectfully requests a trial date in September 2021 in order to minimize
uncertainty regarding the trial date, particularly with regard to the ability of the Parties and the
Court to conduct an in-person jury trial, notwithstanding the COVID-19 pandemic. As the Court
knows, the Parties are eager to conduct an in-person jury trial of this matter. Recent news reports
have given the Parties reason to be optimistic that vaccines for COVID-19 will be widely
available by early summer. A trial date in September 2021 should give the likely attendees
(including counsel and witnesses traveling from foreign jurisdictions) time to get fully
vaccinated, should they choose to do so.
        The proposed September 2021 trial date also gives the Parties time to explore alternative
dispute resolution options and potentially resolve this matter before trial.
        The Parties have not included a completed Civil Form 3 because there is currently no trial
date calendared.
        This request is not brought to delay the proceedings or in bad faith.
        WHEREFORE, Plaintiff D’Pergo Custom Guitars, Inc. respectfully requests that this
Honorable Court:
        A.        Schedule trial to begin during the Court’s September 2021 trial period.


1976111.1
                                                   1
            Case 1:17-cv-00747-LM Document 212 Filed 03/10/21 Page 2 of 2




                                      CERTIFICATION UNDER 7.1(c)
         The undersigned counsel certifies that counsel for the Parties conferred on March 9, 2021
and counsel for the Defendant assents to this request.

DATED: March 10, 2021

 By:      /s/ Robert E. Allen                                   By:    /s/ R. James Steiner
        Robert E. Allen                                               R. James Steiner

 Robert E. Allen (admitted pro hac vice)                        R. James Steiner
 Cal State Bar No. 166589                                       New Hampshire Bar No. 4143
 rallen@glaserweil.com                                          jim@jimsteinerlaw.com
 Thomas P. Burke Jr. (admitted pro hac vice)                    Steiner Law Office, PLLC
 Cal State Bar No. 288261                                       30 Oakmont Dr.
 tburke@glaserweil.com                                          Concord, NH 03302-3722
 Glaser Weil Fink Howard Avchen & Shapiro LLP                   Telephone: (603) 345-6440
 10250 Constellation Blvd., 19th Fl.
 Los Angeles, CA 90067
 Telephone: (310) 282-6280


                                Counsel for D’Pergo Custom Guitars, Inc.


                                       CERTIFICATION UNDER 7.2
         The undersigned counsel certifies that both the plaintiff and the defendant have been duly
notified of the request to schedule a trial date and the basis therefor and have assented to the
same.

DATED: March 10, 2021
                                                                      /s/ Robert E. Allen



                                    CERTIFICATE OF SERVICE

         I hereby certify that this document was served upon the Defendant’s counsel on March
10, 2021 through ECF.



                                                                      /s/ Robert E. Allen



1976111.1
                                                   2
